—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bruno, J.), dated June 7, 1999, as granted that branch of the motion of the defendants Tov U Maitiv Glatt Kosher and Eshkol Place Corp. which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
An abutting landowner will be liable to a pedestrian injured by a defect in a public sidewalk only when the owner either created the condition or caused the defect to occur because of a special use, or when a statute or ordinance obligates the owner to maintain the sidewalk and expressly makes the owner liable for injuries caused by a breach of that duty (see, Meyer v Guinta, 262 AD2d 463; Winberry v City of New York, 257 AD2d 618). The Supreme Court in the instant case properly awarded summary judgment to the respondents (see, Goodman v 78 W. 47th St. Corp., 253 AD2d 384). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.